DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Oath/Declaration
The Oath/Declaration submitted on 10/23/2020 is noted by the Examiner.

Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance: The best prior art of record, ZHOU et al. (US 2019/0011344), DU et al. (US 2018/0128725) and JIANG et al. (US 2018/0031457), fail to specifically teach the invention as claimed. The specific limitation of a shear box of a shear rheology experiment of a soft rock for simulating a coupling of a rainfall seepage and a blasting vibration; a lower shear box, a normally-loading indenter, a normally-loading cushion block, and a test piece joint; the upper shear box being provided with an upper top plate, an upper shear body; the lower shear box fixed below a sliding rolling bar, in independent claim 1 when combined with the limitations of the sliding rolling bar being connected to upper and lower layers of a sliding plate, a push screw and a pre-clamping plate, and the push screw, the pre-clamping plate and a tangential dynamic load actuator are located on a first side of the upper shear body, a movable sliding plate is provided above the upper top plate, and a standard spring washer in independent claim 1 distinguish the present invention from the combined prior art.
Hence the prior art of record fails to teach the invention as set forth in claims 1-7. The examiner cannot find specific teaching of the invention, nor reasons within the cited art to combine the elements of these references other than applicant’s own reasoning to fully encompass the current pending claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Other prior art references listed on the PTO-892 (Notice of References Cited) are considered to be of interest disclosing similar systems.
ZHOU discloses a ring shear and seepage-coupled apparatus and a ring shear and seepage-coupled test system for rock and rock fracture under tension or compression stress are provided, relating to the technical field of mechanical testing devices. As to the ring shear and seepage-coupled apparatus, an axial piston rod is connected with an upper shear box, a torque transferring shaft is connected with a lower shear box, an axial force transducer is provided on the axial piston rod, a torque transducer is provided on the torque transmitting shaft, and a force transferring plate is fixedly connected onto the upper shear box.
DU discloses a tester assembled by multiple sets of mechanisms for shear strength-scale effect of a rock joint includes a horizontal loading mechanism, a horizontal supporting and force-measuring mechanism and a sample installation and lifting table are mounted on a platform on the bottom of a frame, the horizontal loading mechanism and the horizontal supporting and force-measuring mechanism are respectively located on two sides of the sample installation and lifting table; rock joint sample is divided into an upper portion and a lower portion by a slit, the horizontal loading mechanism is configured to load the upper portion of the multi-scale rock joint sample.
JIANG discloses a shear test device and test method of rock mass discontinuities under constant normal stiffness condition. The device includes: a base used for placing a test piece; a loading framework fixedly connected with the base; a shear loading system used for applying a shear force to the test piece; a normal loading system used for applying a normal pressure to the test piece; a normal displacement monitoring system used for measuring the magnitude of normal displacement of the test piece in real time; and a computer control system used for receiving the data of the normal displacement of the test piece in real time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDI N HOPKINS whose telephone number is (571)270-7042. The examiner can normally be reached M & F 9-5 and T-TH, 6-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LISA CAPUTO can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDI N HOPKINS/Primary Examiner, Art Unit 2855